Citation Nr: 0948969	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-23 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bulging discs at L4-L5 
and L5-S1, claimed as a back condition.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel









INTRODUCTION

The Veteran had active service from August 1983 to June 1987 
and from February 2003 to August 2003, including a tour of 
duty in Kuwait from March 2003 to May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

Bulging discs at L4-L5 and L5-S1 are causally or 
etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bulging discs at L4-
L5 and L5-S1 have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for bulging discs at L4-L5 and L5-S1.  The RO will 
be responsible for addressing any notice defect with respect 
to the rating and effective date elements when effectuating 
the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

The Veteran seeks service connection for a back disability.  
Specifically, he alleges he injured his back when lifting 
heavy boxes during his second period of active duty while 
serving in support of Operation Enduring Freedom.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is at an approximate balance, and the appeal will be allowed.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) evidence of a 
current disability, (2) evidence of an inservice incurrence 
or aggravation of an injury or disease, and (3) evidence of a 
nexus between the current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In certain cases, 
competent lay evidence may demonstrate the presence of any of 
these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. 
Cir. 2009).

The Veteran has a current disability of bulging discs at L4-
L4 and L5-S1 as noted on the September 2007 VA examination.  
The remaining question, therefore, is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service treatment records reflect that the Veteran was in 
good condition upon his redeployment in February 2003.  
Specifically, the January 2003 pre-deployment health 
assessment reflected the Veteran described his health as very 
good, and the Veteran did not require any referrals for 
further review.  During service, the Veteran was seen in July 
2003 for complaints of back pain for the preceding two weeks.  
The pain was described as intermittent and throbbing.  
Although one July 2003 report of medical assessment described 
no conditions that affected the Veteran's health, other 
reports of medical history dated around the same time 
reflected reports of back pain.  For example, a July 2003 
report of medical history reflected the Veteran described 
having recurrent back pain or a back problem and further 
explained he had back pain, not frequently.  The physician 
concluded the Veteran had intermittent infrequent back pain.  
Similarly, the July 2003 post-deployment health screening 
reflected the Veteran reported back pain.  The July 2003 
examination performed in connection with the Veteran's 
separation from service described the spine as normal.  

After separation, the Veteran was released to the Puerto Rico 
National Guard.  Significantly, a January 2006 annual medical 
certificate reflected the Veteran reported he was taking 
medication for low back pain and indicated he was under 
medical treatment and therapy.  A June 2006 record noted the 
Veteran had low back pain secondary to spasm with negative 
work up.  Other annual medical certificates, such as the 
October 2004 and July 2006 certifications, failed to mention 
any reports of back pain.

The remaining element is competent evidence of a nexus 
between the current disability and the injury and symptoms 
noted in service.  The nexus may also be proven by continuity 
of symptomatology.  38 C.F.R. § 3.303.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, as noted above, in 
certain cases, competent lay evidence may satisfy any of the 
required elements.  "Competent lay evidence" is defined as 
any evidence not requiring that the proponent have 
specialized education training or experience but is provided 
by a person who has the knowledge of facts or circumstances 
and conveys matters that can be observed and described by a 
lay person.  38 C.F.R. § 3.159(a)(2).  

In the present case the Veteran was afforded a VA examination 
in July 2007 to asses the presence and etiology of any 
current disability.  The examiner reviewed the medical 
records and considered the Veteran's symptoms. The Veteran 
indicated he had low back pain for the preceding two years.  
The Veteran related he injured his back while lifting rifle 
boxes on a ship and felt low back pain. He denied visiting a 
medic but explained he went to sick call when the ship 
arrived at a port.  He related he was given an ointment.  The 
Veteran also indicated he went to a private doctor five to 
six months after discharge due to recurrent pain and was 
given medication.  He related he began treatment at VA about 
six months later.  The examiner concluded there were bulging 
discs at L4-L5 and L5-S1; however, the examiner failed to 
provide any opinion as to the etiology of the condition.  

The claims file was referred to the examiner in February 2008 
for an opinion as to the etiology of the disability.  The 
examiner related the Veteran had medical visits in January 
2006 and June 2006 and also noted a report of medical history 
in July 2003 that noted complaints of recurrent back pain.  
The examiner noted the Veteran had outpatient consistent 
treatment for low back pain more than one year after active 
service.  The examiner pointed out that the condition in 
service was acute and transitory and resolved with military 
treatment provided.  A magnetic resonance imaging test (MRI) 
performed in October 2006, several years after service, found 
no focal disc herniations and L4-5 and L5-S1 bulging discs.  
The examiner concluded that in the presence of only one visit 
during service due to low back pain, the evidence of no 
treatment for more than one year after service pointing out 
the condition in service was acute and transitory, and the 
first diagnosis by MRI occurring several years after service, 
it was the examiner's opinion that the bulging discs were 
less likely as not related to the intermittent recurrent back 
pain and low back pain secondary to spasm.  

The Veteran also submitted a November 2008 statement of a 
private physician.  The private physician explained that 
Veteran was treated for severe pain in the lumbosacral area.  
The physician indicated the Veteran related the condition 
started when he had to lift a heavy weight of approximately 
500 pounds, described as a rifle box, on the ship where he 
was in the year 2003.  The Veteran still had episodes of 
severe pain.  The Veteran was diagnosed with bulging at L5-S1 
and a herniated nucleolus pulposus of L3-L4.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

In the present case, although the VA examiner concluded in 
February 2008 that the bulging discs were less likely than 
not related to the symptoms noted in service, this opinion 
was based, in part, on the lack of contemporaneous medical 
documentation.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical evidence may go to the credibility 
and weight of the Veteran's lay testimony, the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible).  The examiner never discussed the Veteran's 
assertion of continued pain since service.

In this regard, the Veteran is competent to report symptoms 
such as pain and spasms in his low back because such actions 
require only personal knowledge rather than medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Furthermore, the Veteran's report of continued pain is 
credible.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) 
(Credibility can be generally evaluated by a showing of 
interest, bias, or inconsistent statements, and the demeanor 
of the witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.).  

The Veteran's report of pain since service has been 
consistent, including in reporting the pain to the VA 
physicians and private physicians.  Significantly, a 
September 2004 VA outpatient treatment record reflected the 
Veteran described a history of low back pain of over a year's 
duration.  Similarly, a September 2006 VA record reflects the 
Veteran reported the onset of pain two years prior to the 
visit and explained the pain began after he lifted heavy 
boxes during service.  The Board also finds it significant 
that these statements concerning the date of onset were made 
to physicians for the purpose of treatment and in fact, were 
made years before the Veteran even applied for VA benefits in 
June 2007.  See Buchanan v. Nicholson 451 F.3d 1331.  Because 
these records were generated with a view towards ascertaining 
the appellant's then-state of physical fitness, they are akin 
to statements of diagnosis and treatment and are of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also  LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the law, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue. Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  
Although the July 2003 separation examination described the 
spine as normal and there is a lack of contemporaneous 
medical evidence documenting continued treatment for back 
pain during the year directly after service, the Court has 
specifically found that this does not render the lay 
statements to be incredible.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  In fact, as described above, 
the Board finds the lay statements to be credible as there 
are no conflicting statements in the record or evidence 
suggesting the Veteran was mistaken.  Rather, it appears the 
Veteran sought treatment for the back pain with private and 
VA physicians and complained of continuous back pain since 
service.  Weighing the lack of treatment against the other 
evidence of record indicates the evidence as a whole is at an 
approximate balance.  In the present case, the record 
confirms the Veteran complained of back pain during service.  
Additionally, the November 2008 private physician generally 
related the back pain to a lifting injury during service, 
although the physician failed to support this opinion with a 
rationale or clinical findings.  Most significantly, there is 
competent and persuasive evidence of continued pain.  
Therefore, the Board is of the opinion that the evidence is 
at an approximate balance.  Accordingly, service connection 
is granted.




ORDER

Service connection for bulging discs at L4-L5 and L5-S1 is 
granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


